Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 14-15, 18-20, 22-26 are pending in the current application.
2.	This application is a 371 of PCT/EP2018/062042 05/09/2018 and claims benefit of EUROPEAN PATENT OFFICE (EPO) 17171875.2 05/19/2017.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
Response to Arguments and Amendments
4.	The rejections of canceled claims 16-17, 21, 27-30 are withdrawn.  The rejection of claims 14-15, 18-20, 22-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), for scope of enablement is withdrawn based upon the amendments.  The rejection of claims 14-15, 18-20, 22-26 under 35 U.S.C. 103 as being unpatentable over Payne US 4,487,945 in view of Stahl AND University of Pittsburgh Lecture Notes of George C. Bandik is maintained.  Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.   Defining the process with the term “lixiviation” does not distinguish it from the prior art process of Payne.  According to the specification " ‘Lixiviation’ means the process of separating soluble from insoluble substances by dissolving the former in water or some other solvent.”  (Page 7 lines 1-2). The first step in crystallization is dissolving the compound to be crystallized in the crystallization solvent.  Insoluble impurities will not dissolve and typically they are filtered and removed (see the Lecture notes page 2 step "Filter any solids from the hot solution. If decolorizing carbon was used (as in step 3) or undissolved impurities remain in the hot solution, it is necessary to gravity filter the solution...").  As further evidence of the indistinctness of applicants' "lixiviation" from crystallization, the application as filed, p. 7, lines 1-2 Example 2 is directed towards stirring a solution of the compound at room temperature in n-heptane for 8 hrs. Claim 14 is written with the “comprising” language prior to the list of steps, “comprising the steps of”.	 As per MPEP 2111.03 “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”  Finally even if comprising were not present the mixture is stirred at “ ≥ 10oC  to reflux temperature” not at room temperature and the following step iii) “isolating the desired enantiomer” is a generic description that would be inclusive of many operations including crystallization.  As further evidence that the process steps embrace the prior art crystallization, claim 15 recites “adding seed crystals”, which is done in a further crystallization step. For these reasons the amendment does not distinguish the claims from the prior art.  Paragraph  [0010] on page 1 discusses the fact that the inventive process is "optical resolution utilizing crystallization". 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 14-15, 18-20, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne US 4,487,945 in view of Stahl "Handbook of Pharmaceutical Salts: Properties Selection and Use" Verlag Helvetica Chimica Acta: 2002, pgs. 191-211 AND University of Pittsburgh Lecture Notes of George C. Bandik, Online “http://www.pitt.edu/~bandik/organicweb/recrystallization.html” March 29, 1999 accessed March 18, 2021.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  Payne teaches the process of claim 1 as crystallization at embodiment 45 where the compound of Formula I was purified by crystallization in hexane, which is steps i) and iii).   The Embodiment 45 is reproduced here:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This compound is the embodiment where R1 is methyl and R2 is isopropyl of claim 17. The process in embodiment 1 is the process of claim 26-30.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Since the reaction of embodiment 1 proceeds stereoselectively with retention of the configuration at center of the 2-position, the enantiopurity of the (R) terpinen-4-ol should be reflective of the enantiopurity of the material used in the recrystallization, step i) limitations of product composition.  The terpinen-4-ol has an [a]D20 of -28o and the pure R material has a known [a]D20 of -33.7o [Ohloff, “2. Absolute Konfiguration von Terpinenol(4)Helv. Chim. Acta 1965, 48, 10-28.  Page 17 “1. Darstellung von (+ )-4-Hydroxycarvomenthol (2) durch Hydroborierung von(-)-Terpinenol-(4) (1). - In eine Lösung aus 15 g Alkohol 1 ([a]D20 = - 33,7o)....” and pure (S) terpinen-4-ol has an [a]D20 of +45.21° [ibid page 15, “21 verbindet somit die 1 R-Reihe der Menthole mit dem (4S)-Terpinenol-(4) (29). Die optische Rotation von 29 errechnet sich aus Diol 21 ([a]: = - 27,7") zu [a]? = + 46,67" [27], wenn man die bereits hergestellte Korrelation zwischen 1 von [a]: = - 33,7" und 2 von [a]: = + 20" berucksichtigt” See also Liu “Stereochemistry of Microbiological Hydroxylations of 1,4-Cineole” J. Org. Chem. 1988, 53, 5700-5704, page 5701 column 1, “The approach used in the preparation of standard compounds is outlined in Scheme I. Chiral 2-exo-hydroxy1,4-cineoles (4 and 8) were readily obtained by epoxidation of (R)-3 ([M]d -32.8° found, reported -33.7°,27 optical purity 97.3%) and (S)-terpinen-4-ol (7) ([M]D +45.21° found, reported +46.67°,27 optical purity 96.9%), followed by acid-catalyzed opening of the epoxides and intramolecular cyclization.28].   Since Rotation (R/S Mix) = [Fraction(S) × Rotation (S)] + [Fraction(R) × Rotation (R)], the percentage of S is 7.1% and R is 92.9% which falls within the range of i).
B)	Ascertaining the differences between the prior art and the claims at issue.
Payne does not mention stirring the suspension or heating to dissolve in his crystallization.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry 
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the crystallization taught by Payne by dissolving the compound by stirring with heating.  As discussed lecture notes from University of Pittsburgh Lecture Notes George C. Bandik, Online “http://www.pitt.edu/~bandik/organicweb/recrystallization.html” March 29, 1999 accessed March 18, 2021, heating the suspended compound with stirring is a part of basic recrystallization technique, “2.) Dissolve the solute.  Remember that the solute should dissolve only when the solvent is heated.  Therefore, the solvent is heated to its boiling point (remember to use boiling stones!) and then slowly added to completely dissolve the solute.  If too much solvent is added, the solution will not be saturated upon cooling and no crystals will form.     Dissolving the solute generally involves adding a small volume of hot solvent, swirling the flask (or stirring the solution), and watching to see if the solute dissolves.” Stahl on page 210 states:
“7.3.1. Change of Temperature
The solubility of most materials is lower in cold solvent than in hot solvent. This is the typical principle applied in traditional crystallization. The material to be crystallized is dissolved in hot solvent, and the resulting solution is cooled. Nucleation (initial deposit of solid material) occurs, when the concentration in solution exceeds the supersaturation threshold at the given temperature. Control of the cooling rate controls the rate of change of solubility and hence the rate of crystal growth.”
 Payne does not comment on the precise conditions of the crystallization, however a person of ordinary skill in the art would have been aware of stirring and using heat to dissolve the compound and motivated to do so based on the desire to obtain a more pure form of an important compound.  Regarding claim 15, the lecture notes suggest using seed crystals to induce crystallization  “b.) Ask a classmate who has recovered the pure solute to 'donate' a small amount of the solute.  Add a small sample of the pure solute to the flask.  Again, this is thought to provide a site for nucleation.”  Stahl on page 201 also discusses the importance of seeding, “To control crystallization, the following parameters must first be studied: •    supersaturation, •    seeding, •    cooling rate, •    stirring speed….. 5.3. Seeding If the solution nucleates spontaneously, large numbers of nuclei are obtained, i.e., there is the formation of very small crystals that are difficult to filter and dry, and that are difficult to control from one batch to another. In some cases, the whole mass in the vessel can crystallize, resulting in a substantial exothermic process. The phenomenon can be violent and cause problems both for process security (boiling solvent), and the equipment (damage to stirring system, i.e., the impeller shaft, speed selector, electric motor). Consequently, controlling the crystallization process by cooling often involves a seeding study.” 
Defining the process with the term “lixiviation” does not distinguish it from the prior art process of Payne.  According to the the specification " ‘Lixiviation’ means the process of separating soluble from insoluble substances by dissolving the former in water or some other solvent.”  (Page 7 lines 1-2). The first step in the crystallization is dissolving the compound to be crystallized in the crystallization solvent.  Insoluble impurities will not dissolve and typically they are filtered and removed (see the Lecture notes page 2 step "Filter any solids from the hot solution. If decolorizing carbon was used (as in step 3) or undissolved impurities remain in the hot solution, it is necessary to gravity filter the solution....") .  As further evidence of the indistinctness of applicants' "lixiviation" from crystallization, the application as filed, p. 7, lines 1-2 Example 2 is directed towards stirring a solution of the compound at room temperature in n-heptane for 8 hrs. Claim 14 is written with the “comprising” language prior to the list of steps, “comprising the steps of”.	 As per MPEP 2111.03 “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”  Finally even if comprising were not present the mixture is stirred at “ ≥ 10oC  to reflux temperature” not at room temperature and the following step “isolating the crystals” is a generic description that would be inclusive of many operations including crystallization.  As further evidence that the process steps embrace the prior art crystallization, claim 15 recites “adding seed crystals”, which is done in a further crystallization step. For these reasons the amendment does not distinguish the claims from the prior art.  Paragraph  [0010] on page 1 discusses the fact that the process is "optical resolution utilizing crystallization". 
Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625